 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDMilne Truck LinesandAlvin Lee Holder. Case21-CA-7544May 3, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn January 31, 1968, Trial Examiner GeorgeChristensen issued his Decision in the above-enti-tled case, finding that the Respondent had engagedin and was engaging incertain unfair labor prac-ticeswithin the meaning of the National LaborRelations Act, as amended,and recommending thatit cease and desist therefrom and take certain affir-mative action,as setforth in the attached Trial Ex-aminer'sDecision.Thereafter,the Respondent filedexceptions to the Trial Examiner'sDecision and asupporting brief, the General Counsel filed limitedcross-exceptions to the Decision and a supportingbrief, and each filed an answering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Boardhas considered theTrialExaminer'sDecision,the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions,and recommenda-tions of the Trial Examiner with the followingmodification:The TrialExaminer, in the section of his Deci-sion entitled"The Remedy,"recommended that, indetermining Holder's loss of earnings caused by thediscriminatory termination of his services, "suchloss [should]be determined by calculating his totalaverage earnings in representative periods prior tohis termination."As theissue was not litigated, we'The Respondent moved the Board to reopenthe record for thepurposeof presenting evidence to contradict an allegedly improperinference drawnby the TrialExaminer from the evidence in therecord to the effect thatRespondent apparently had been satisfied withHolder'swork performanceprior to thetime he filedhis first grievance,because he had worked moreoften than"better"casual drivers. In the main, Respondent argues that itcould not reasonably have foreseen that theTrial Examiner would havedrawn the.particular inference,and that it thus took no measures to explainthe circumstancesof Holder's employmentThere is nocontention that theproferredevidence was not availableto Respondentduring the hearingWe find theRespondent's contentionto be without merit and hereby denyitsmotion to reopen the recordYWe correct an error in section11,C, of the Trial Examiner'sDecision,wherein he discredits Booth's testimony when Hansen's testimony was in-tended.leave to the compliance stage of this proceeding adetermination of what formula should be used tomake Holder whole for any loss of earnings he mayhave suffered by reason of Respondent's dis-crimination against him.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Milne Truck Lines, Los Angeles, California, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recom-mended Order, as so modified:1.Add to the paragraph numbered " 1 " at theend thereof the words "cease and desist from in anyother manner interfering with, restraining, or coerc-ing its employees in the exercise of rights guaran-teed by Section 7 of this Act."2.Add to the paragraph numbered "2" at theend thereof the words "as modified by the Board'sdecision herein."3.Substitute the attached notice for the noticerecommended by the Trial Examiner.'8We believe that the policies of the National Labor RelationsAct willbest be effectuated if the notice which the Respondent is required to signand post,and which informs the employees of their rights,how these rightswere violated, and bywhat process these rights are being vindicated, is ex-pressed in simple and readily understandable language as set forth in the at-tached Appendix.J P. Stevens & Co , Inc,167 NLRB 266.APPENDIXNOTICE TO ALL EMPLOYEESTHIS NOTICE IS POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn agency of the United States GovernmentAfter a trial at whichall sideshad the chance togive evidence, the National Labor Relations Boardfound that we, Milne Truck Lines, violated the Na-tional Labor Relations Act, and ordered us to postthis notice.The Act gives all employees these rights:To engage in self-organization;To form, join, or help unions;To bargain collectively through arepresentative of their own choosing;To act together for collective bargainingor othermutualaid or protection; andTo refrain from any or all of thesethings.171 NLRB No. 25 MILNE TRUCK LINESWE WILL NOT do anything that interfereswith theserights.WE WILL NOT discharge, punish, or refuse toemploy any employee for filing grievances ortakingother action for the mutual benefit ofemployees.WE WILL NOT interfere with efforts of ouremployees to act together for better wages,hours, or conditions of employment.The Board found that we refused to em-ploy Alvin Lee Holder because he filed agrievanceand because he acted togetherwith other employees to get senioritydispatch for casual drivers and expand theextraboard.The Board ruled that ourrefusal to employ him for these reasonsviolated the National Labor Relations Act.WE WILL therefore put Alvin Lee Holderbackon our listof casual drivers, andWE WILLassign himruns on the same basisas before we stopped giving him work.WE WILLalsomakeup any pay he lost andpay him 6 percentinterestthereon. If he ispresentlyservingin the Armed Forces of theUnited States, WE WILL notify him that he willbe reemployed if he applies after his discharge.MILNE TRUCK LINES(Employer)DatedBy(Representative) (Title)This noticemust remainposted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice may bedirected to the Board's office, Room 600, EasternColumbiaBuilding,849 South Broadway, Los An-geles,California 90014, Telephone 213-688-5200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Trial Examiner: On Au-gust 17 and 18,' the Trial Examiner conducted ahearing at Los Angeles, California, into issues'All events occurredin 1967unless otherwise noted.2At all times pertinent,Respondent employed three classes of drivers(1) casual, (2) extra board, and (3) bid' It was stipulated that Respondent employed Holder as a casual driveron June 28;Respondent conceded,however,that such employ wasmotivated by a desire to mitigate damages in the event the case was de-cided adversely.227raised by a complaint alleging that Milne TruckLines, hereafter the Respondent, had violated Sec-tion8(a)(1) and (3) of the National Labor Rela-tionsAct, as amended, hereafter the Act. The com-plaint issued on June 21 based upon a charge filedas anindividual by Alvin Lee Holder, hereafterHolder, on April 6.The General Counsel contends that since January20 Respondent has failed and refused to employHolderas a casual'driver because prior to that datehe stirred up the casual drivers in order to gaintheir support for a drive to cause the Respondent todispatch casual drivers on a seniority basis and toexpand the extra board, appointing casuals to it(thereby causing hostility and opposition from theextra board drivers), and because on or aboutJanuary 22 he filed a grievance seeking an orderforcing Respondent to expand the extra board andplace Holder (and another casual) on it.The Respondent conceded it employed Holder asa casual driver between March 1966 and January203 and that he had filed the grievance earliernoted, but denied that it had ceased to employHolder after January 20 for any discriminatoryreasonviolative of the Act. Respondent also urgedthat the Trial Examiner defer to the ruling of a jointboard appointed pursuant to the terms of a contractbetween Respondent and Line Drivers Local 224,IBT (hereafter the Union), denying a secondgrievance complaining of Holder's discharge, citingtheSpielberg4doctrine.The allegations of the complaintconcerningcommerce, labororganization,agency of Respon-dent'soperationsmanager,TroyA.Vinson,hereafter Vinson, and its dispatcher, Reed L. Han-sen,hereafterHansen,and the validity andcoverage of the contract between the Respondentand the Union (of which Holderis a member) areall conceded and stipulated by the parties. It wasalso stipulated that Respondent did refuse to em-ploy Holder subsequent to January 20 (with the ex-ception noted in fn. 3), that other casual driverswere employed subsequent to January 20, and thatthe two grievances earlier noted were processed be-fore and denied by a joint committee composed ofunion and management designees.All parties appeard at the hearing and were af-forded full opportunity to introduce evidence, toexamine and cross-examine witnesses, to argueorally,' and to file briefs. The General Counsel andthe Respondent have submitted briefs.Based upon his review of the entire record, ob-servation of the witnesses, and perusal of the briefs,the Trial Examiner makes the following:Spielberg Mfg. Co ,112 NLRB 1080' Respondentmoved todismiss the complaintboth at the close ofGeneral Counsel'spresentationof evidenceand upon completion ofRespondent's presentationThe Trial Examinerreserved ruling. The mo-tions aredenied on the basis of thefindings and conclusions set out herein.383-177 0 - 72 - 18 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.JURISDICTION AND LABOR ORGANIZATIONThe complaint alleges and Respondent admitsthat Respondent is a Utah corporation with its prin-cipal office, terminal, and place of business at SaltLake City, Utah, that it has a terminal at Los An-geles, California, that it is engaged in the businessof interstate transportation of motor freight, andthat in the course and conduct of its business it an-nually derives gross revenues in excess of $50,000for the transportation of freight across State lines.The complaint further alleges and Respondent ad-mits that it has recognized and bargained with theUnion as the duly selected representative of its em-ployees for the purpose of negotiating and ad-ministeringacollective-bargainingagreementcovering their wages, hours, and working condi-tions.On the basis of the foregoing, the Trial Examinerfinds that Respondent is an employer engaged incommerce and in a business affecting commerceand the Union is a labor organization within themeaning of Section 2(2), (5), (6), and (7) of theAct.II.THE UNFAIR LABOR PRACTICEA. PreliminaryThis case is not the customary one wherein it isalleged that an antiunion employer has discrimina-torily discharged an employee because of his unionactivities.Here the Union and the Respondent havehad an amicable relationship over a considerabletime period.Essentially this case arose because one segmentof Respondent's drivers at its Los Angeles terminal,thecasualdrivers(particularlyonememberthereof, Holder), was dissatisfied over its exclusionfrom contract coverage and the absence of any as-sured regularity in its employment.Although they were members of the Union, thecontract specificallyexcluded them from itscoverage; article 3, section 2, provides that: "Anyemployee hired as a ... casual ... employee shallnot become a seniority employee ... where it hasbeen agreed by Employer any Union that he washired for ... casual ... work."Regular employees are fully covered by the con-tract and possess bid rights on established runs inaccordance with their length of service. They arecalled bid drivers. They work throughout the yearand are assured a consistent income. Regular extraemployees are also fully covered by the contract.By side (oral) agreement between the Respondentand the Union, the number of these employees islimited. They are placed on what is called the extraboard, and are dispatched in accordance with theirlengthof service on runs remaining to bedispatched after all available bid drivers have beenassigned.These drivers are called extra boarddrivers.All bid and extra board drivers normallyare aware of their assignments by 6 p.m. on the daytheir runs commence (the trucks leave the terminalatmidnight). Due to fluctuations in the volume offreight to be shipped, unavailability of senioritydrivers, etc., oftentimes the Respondent does nothave a sufficient number of available bid and extradrivers to meet its schedules. To handle this situa-tion,Respondentmaintains a list of qualifieddriverswho have notified it of their availability.These men are called casual drivers. The casualsare instructed to telephone the dispatcher after 6p.m. on each evening they desire employment. Bythis time, the dispatcher knows whether or not hehas a sufficient number of bid and extra boarddrivers available to take out all the trips scheduledfor that night and, if he does not, he may then as-sign a runto whichever of the casuals he chooses.On occasion, the dispatcher initiates the telephonecall.Respondent has been careful to preserve itscomplete freedom to choose whichever casual itdesires,without regard to whether the casualchosen has taken 50 previous trips, 5, or none.However, during the 1966-early 1967 period withwhich we are here concerned, eight casuals, includ-ing Holder, were employed with a fair degree offrequency.The extra board drivers preferred to keep theirnumber smallin order to maximize their incomepotential; since freight volume fluctuates due toseasonaland other factors, the smaller the size ofthe extra board, the greater frequency with whicheach individual extra board driver is dispatched andthe ;greater his income. Thus the size of Respon-dent s extra board has been fixed at 14 for sometime. (By agreement between the Respondent andthe Union, as noted above, and after ratification byvote of the bid and extra board drivers.)The contract specifies that "Casual ... em-ployees shall be given first opportunity to qualify asregular employees and be placed at the bottom ofthe seniority board if they meet all qualificationsrequired of new applicants for regular employmentand shall accumulate seniority from the date ofregular employment." (Article 3, section 2.) Thecontract does not set standards for choosing amongthecasualswhen vacancies exist; Respondenttherefore has chosen whomever it pleased. While asearliernotedRespondentdispatchedcertaincasuals with some regularity during the period withwhich we are here concerned, it carefully avoidedthe establishment of any seniorityor rotationsystem for such dispatch which would givepreferential treatment of casuals it hadbeen em-ploying forsome time, fearingthat to do otherwisewould create problems if it failed to choose thesenior casualfor any vacancy on the extra board. MILNE TRUCK LINES229B.Holder's ConcertedActivities and TerminationIn thesummerof 1966, Holder begantalking tothe casual drivers employed by the Respondentaboutseekingto causetheRespondent to givepreferential(seniority) treatment in dispatchingthose ofits casualdrivers who, as he put it, "hungon" over the slack periods (when there wasn't suffi-cient freight volume to require their services).Holder also spoke for expansion of the extra boardand the addition of severalcasualsto it. Respon-dent quickly learned of the former from the casualdrivers and other sources. The latter was the sub-ject of a constant dialogue between managementand the casuals.In view ofits agreementwith the Union concern-ing the sizeof the extra board and its desire toavoid problems over any failure to appoint otherthan the mostsenior casualsto any extra boardvacancies,Respondentwas opposed to bothproposals.While confident that its legal position was unas-sailable in view of the contract language and pastpractice, Respondent nevertheless grew concernedover the developments of dissention between thecasuals and seniority drivers over the latter subject,and the development of dissatisfaction among thecasuals over the former. As Manager Vinson stated,"The activity disturbed me to the extent it was up-setting some of the regular employees . . . I wasdisturbed about it bothering any of the other em-ployees or any other casuals ... things that disturbemployees, the regulars and the casuals, alsodisturbme."'DispatcherHansenexpressedasimilar concern.On Tuesday, January 17, Holder was dispatchedon a Los Angeles-Las Vegas-Phoenix-Los Angelesrun.He returned to the Los Angeles terminal onFriday, January 20. In accordance with normalpractice at Respondent and in the industry, heturned in the driver's log, trip sheet, and clockchart. Nothing was said to him at the time nor laterconcerning the time he had taken on the run, thecomputation of his pay (including downtime), norhis entries concerning the reason therefor (a looseload, which necessitated frequent stops and rety-ing). He was duly paid for all time claimed and ter-minated (in accord with normal practice).7On the following Sunday, January 22, Holderfiledawritten grievancewith Jack Dyer, theunion's business representative assigned to serviceitsmembers employed at Respondent's Los Angelesterminal. In the grievance, Holder stated that hehad been working regularly as casual driver forRespondent since November 1965,8 that he be-lieved he deserved to be appointed to the extraboard,9 that he had asked Vinson for such appoint-ment, and that the Union's steward at the terminalsupported his request.On the following Tuesday (January 24) and dur-ing the balance of the week Holder telephonedHansen each day, seeking work. On each occasion,Hansen simply stated that there wasn't any freightavailableforcasuals.Holdercontinuedtotelephone Hansen in the following weeks receivingthe responses, "nothing doing," "not tonight," "nofreight for casuals tonight," etc. In actuality, how-ever, during the 2 weeks subsequent to Holder'slast trip (January 17-20), Respondent dispatchedcasuals on 20 trips, 2 on Wednesday, January 25; 3on Thursday, January 26; 3 on Tuesday, January31;5onWednesday, February 1; and 3 onThursday, February 2.On January 30, the grievance was referred to theSouthernCaliforniaJointStateCommittee(hereaftertheCommittee)pursuanttothegrievance procedure established by the contract.About that same time, after having received acomplaint from Holder that Hansen was refusing todispatch him on any runs, Union Steward Boothasked Hansen why he wasn't dispatching Holder.Hansen replied, "He put in a grievance, what doeshe expect."10Holder nevertheless continued to telephone Han-sen in subsequent weeks, each time receiving theresponses indicated above. Casuals continued to bedispatched regularly during this period.On March 8, the grievance was considered by the"At one point in his testimony,Vinson characterized his disturbance as"subconscious"He failed to so qualify his reaction in his pretrial affidavitand at another point in his testimony,however,a like concern was ex-pressed without such qualification by the dispatcher For these reasons andbecause a conscious concern appears quite logical under the circum-stances, the Trial Examiner discredits Vinson's assertion that he was notfully and consciously aware and concerned about dissention among hisdrivers arising out of Holder's agitation for expansion of the extra boardand seniority dispatch of casual drivers' It was the practice throughout the industry to terminate casuals uponcompletion of each trip" It was stipulated that Respondent's records showed Holder was em-ployed in 1966 as follows.2 times in March,4 times in April,3 times inMay, I time in June, 4 times in July, 8 times in August,8 times in Sep-tember,8 times in October,7 times in November,and 10 times inDecember,also, that he was employed 3 times in January 1967"Article 3, section 2, of the contract defines casual employment as"situations such as replacements for absenteeism or vaction";the recordwould indicate that during 1966 and early 1967 the Respondent scheduledmore runs than his seniority drivers could handle and used casual driverson a regular basis, including Holder, in order to complete such schedulesHolder apparently based his claim on the theory he had not been usedmerely as a vacation or absentee replacement for a seniority driver, but inaddition tothe seniority drivers, and therefore should be entitled to statusas a seniority (extra board) driver it can be presumed that Respondent'sresponse was that driver shortages due to vacation and absenteeism werenot the only two situations wherein it was contemplated that casual driversmight be utilized, but are merely listed as illustrations or examples and thatthe Union and the Respondent as demonstrated by prevailing and pastpractice have agreed that casuals could also be utilized during peak periodscaused by seasonal or unexpected changes in freight volume10 it seems reasonable and logical that the complaint of a casual to hissteward that the dispatcher was not treating him fairly would prompt thesteward to approach the dispatcher for an explanation, also, Booth im-pressed the Examiner as a blunt, forthright individual, and testified in acandid and unhesitating manner Hansen, the dispatcher, corroborated thefact that he and Booth did have conversations from time to time, and wasnot convincing in his demeanor For these reasons, Booth's testimony re-garding Hansen's reply to his inquiry concerning Holder is credited andHansen's denial is discredited 230DECISIONSOF NATIONALLABOR RELATIONS BOARDCommittee.The Committee referred it back to theparties for possible settlement,retaining jurisdictionin the event no settlement could be accomplished.Itwas not settled,and was again brought before theCommittee on April5.TheCommittee then votedunanimously"to deny the grievance,primarily onthearoundapriorprecedentdecisionhadestablished the principle that the employer hascomplete discretion under the contract over theselection and hire of seniority drivers.After this decision issued,Booth again took upwith Hansen his failure to dispatch Holder on anyruns assigned to the casuals,commenting that theRespondenthadmade its point(won thegrievance),so why continue to starve Holder. Thistime Hansen replied that he was not using Holderbecause Holder had tried to force himself on theboard,12 i.e.,because Holder had sought through hisgrievance to persuade the Committee to order theRespondent to give him seniority status and con-tract protection by placing him on the extra boardas a regular extra driver.The day after the Committee made its decision(April 6),Holder(as an individual)filed a chargeof discriminatory discharge with the Board.On or about April 12, a second grievance wasbroughtbefore theCommittee,allegingthatRespondent had ceased to employ Holder as acasual driver because of his filing of the earliergrievance.13On April 25,Dyer and Vinson ap-peared before the Committee to present theirrespective contentions concerning the grievance.Dyer simply read the one paragraph written allega-tion set out in the document submitted by theUnion to the Committee on or about April 12setting forth the grievance of the dispute.Vinsonstated that the grievance was a repetition of theearliergrievance and should be disposed of insimilar fashion." The Committee thereupon wentinto executive session and voted unanimously todeny the grievance.C. The Alleged Date and Reasons for Respondent'sDecision To Terminate HolderVinson and Hansen testified that, while Holder'scausing dissention among thedrivers by his promo-tion of seniority dispatch ofcasuals and expansionof the extra board figured in their decisionto ceaseemploying Holder, the major reason for such deci-sionwas the excessive time he took on the LasVegas-Phoenixsegmentof his January 17-20 tripand a history of excessive time in the precedingmonth (December 1966). They testified that theydecided to terminate Holder at or about 2-2:30p.m. on January 20 (which, if true, preceded thedate Holder filed the earlier grievance with Dyer-January 22).The record indeed discloses that Holder listeddowntime (the time during which he was not en-gaged in productive effort, i.e., actually driving) inthe amount of 6-7 hours for this part of the run onthe trip sheet he turned in on January 20. Therecord also discloses, however, that he notedthereon thereason-the load worked loose severaltimes, causing him to stop to retie it to avoid losingthe load. Vinson conceded that this situation didoccur from time to time, that when it did Respon-dent expected its drivers to stop, the truck, alight,and retie the load, and that he did not investigate todetermine whether Holder's report of so doing wasaccurate and the downtime therefor in full accordwith company policy and practice. Vinson furtherconceded he never sought to question Holder abouthis report nor notified Holder, either with regard tohis January 17-20 trip or any preceding trip, thatRespondent had any question over the amount ofdowntime he had reported.'5The record further discloses that during themonth of December 1966, Holder had 27-1/2 hoursof downtime and 9 hours (apparently including theJanuary 17-20 trip) in January 1967, while casualdrivers Skiles, Rieu, and Pat Young had 5, 4, and 6hours respectively in December and 4-3/4, 1, and 3" The contract provides that a majority vote by the Committee shall be afinal and binding determination of the dispute12Booth's testimony to this effect is credited and Hansen's denial is dis-credited for the reasons set out in fn 10, above,and because of the logicalconsistency between Hansen's second and earlier statement re Holder.11Holder appeared before the Committee at its hearing on the firstgrievance but did not appear at the second.'1Vinson testified on August 17 before the Examiner that he thought onApril 25 he testified before the Committee that he terminated Holder fortaking excessive downtime on his January 17-20 run and had a history ofexcessive downtime in December 1966 After completion of Vinson's Au-gust 17 testimony before the Examiner,the Examiner requested that thetape of the April 25 hearing before the Committee be produced and playedbefore him Before the tape was played on August 18, Respondentrequested and received permission to adduce additional testimony; heplaced Dyer on the stand to testify that Vinson made the statement regard-ing his reason for terminating Holder to Dyer pnor to the April 25 commit-tee hearing,he then called Thomas Barrett,an employer-appointedmember of the Committee,to testify that Vinson made such statement tohim prior to the April 25 committee hearing Barrett further testified, how-ever,that prior to the hearing he conferred with Vinson and advised him totake the position that the committee decision on the earlier grievance wasresjudicataas to the second grievance,that Vinson confine himself to thisposition,and that Vinson did so at the hearing stage and he (Barrett) andthe balance of the Committee denied the grievance on the basis of thatposition The tape bore out Barrett's testimony-the Respondent's reasonfor terminating Holder was never mentioned in the hearing before theCommitteewith bothparties and all committee members present.11Vinson testified he did not tell Holder that Respondent had decided tocease employing him because he took an allegedly excessive amount ofdowntime on his January17-20 trip andprevious trips in December 1966because Holder did not ask and because Respondent followed thepolicy ofnot telling casuals why their services were discontinued(inasmuch as it wasnot requiredby contract).However,Holder,through Booth,did ask,andwasinformedthat the reason his services were discontinued was because hehad filed a grievance seeking expansion of the extra board and his (plusanother casual's) appointment to it, his cogrievant,Pittser,was also in-formed of the (nondiscriminatory)reason for the discontinuance of his ser-vices MILNE TRUCK LINES231hours in January. However,it isnoted that Holderhad eight trips in December as contrasted with fourfor Skiles, three for Rieu, and five for Young,16 andall had about thesamenumber of trips in January(Holder, three; Rieu and Young, three; Skiles,four).There was no testimony concerning thecauses for the downtime of any of the four men;Vinson also conceded that there were casuals withworse records than Holder's record, and that suchcasuals continued to be employed subsequent toJanuary.In view of Vinson's and Hansen's failure to in-vestigate the correctness of Holder's explanationfor the downtime he listed on the January 17-20trip(and the validity of the reasons for theDecember 1966 downtimes), their failure toquestion Holder about it (and the December 1966downtimes noted, and their causes), their apparentsatisfaction with Holder's work performance priorto the time he filed his earlier grievance (witnessthe use of Holder eight times in December asagainst five, four, and three times for the three"best" casuals), the obvious disparity between theirtreatment of Holder and casuals with "worse"records, and, lastly, the obvious and glaring con-tradiction between Vinson's and Hansen's versionsof the reason they decided to terminate Holder andthe reason Hansen gave Booth for such decision,the Trial Examiner discredits the testimony of Vin-son and Booth that they reached such decision onJanuary 20, and finds instead that such decisionwas reached after they learned of the earliergrievance.The Examiner further finds that Vinson and Han-sen,while disturbed over Holder's promotion ofseniority dispatch for casuals and expansion of theextra board, did not feel such agitation warrantedterminatinghis employment, inasmuch as the con-tract and past practice fully supported their posi-tion. However, when they learned of the grievance,they decided he was causing too much trouble(both the Respondent and the Union), and had tobe terminated, and proceeded to do so, confidentthatunder the contractthey could terminate anycasual at any time for any reason (or no reason). 17D. Concluding FindingsThe Board's reports are full of cases finding it anunfair labor practice to discharge or otherwisediscipline an employee for seeking to improve hisand his fellows' working conditions(Enduro MetalProducts Co.,160 NLRB 1411-discharge for in-sistingholidaypay due under employee's in-terpretation of contract unlawful;Harding Glass ofMissouri, Inc.,158 NLRB 1366-discharge for forseeking leadman pay unlawful;Hesmer Foods,161NLRB 485-discharge for complaining to unionover discharge of fellow worker unlawful;HooverDesign Corp., 167 NLRB461 -discharge for lead-ing agitation among employees to file a claim forovertime compensation unlawful;McNally Bros.,167 NLRB 819, andJoanna Western Mills,166NLRB 932 -discharge for filing grievances unlaw-ful; etc.). The rationale of these cases is that suchemployees were engaging in the very activity theAct was designed to encourage and sanction - pro-tected, concerted activity by employees to advancetheir mutual interests vis-a-vis their employers.All three of Holder's activities fall within thescope of such protection: (1) seeking fellow em-ployees' support for a drive to secure senioritydispatchof casual drivers in order to securepreferential treatment for such casuals that "hungon" during the lean months; (2) seeking similarsupport for an expansion of the extra board and ap-pointment of several casuals to it in order to securecontract coverage and protection; and (3) filingand pushing a grievance intended to try to securethe latter objective.Itisclear that Respondent'smanager anddispatcher were aware of Holder's activities in thefirst two areas noted above for some time prior tohis termination and that they were concerned bothover the developing friction between the senioritydrivers (the bid and extra board drivers) and thecasual drivers over the extra board expansionquestion and the dissatisfaction among the casualdriversover the seniority dispatch of casualquestion; however, it appears that they did not feelthat any action against Holder was warranted, in-asmuch as their position on those questions wasquite secure under the contract language and ac-cepted practice. After all it wasn't likely Holdercould get anywhere with the Respondent, theUnion, and the seniority drivers all opposing him.However, it is the concluding finding of the TrialExaminer that their attitude changed when Holderhad the temerity to file a grievance seeking to forcetheRespondent to expand the extra board andplace two casual drivers on it, Holder to be one ofthe two. As long as their complete discretion wasundisturbed and Holder's only avenue for change-a request supported by the Union for change fromagreed upon practice-appeared unlikely to suc-ceed, they were prepared to tolerate whatever dis-sention and discord might arise as a result of Hol-der's activities; but, when he challenged their right" Vinson testifiedthat Skiles,Rieu,and Young were his three bestcasuals;Holder,supposedly worse,neverthelesswas employed morefrequently in December 1966 thanany of the threeitEven assumingarguendoRespondent's decisionto terminate Holderwas based in part on a belief that Holder claimedtoo much downtime onhis January 17-20 run andhis runs duringDecember 1966 (though admit-tedly casuals with worse downtimerecords wereretained, there was no in-vestigationof the reasonableness of such claims and therefore no evidenceHolder's downtime claims were not justifiable), since a finding has been en-tered that such decision also was based upon resentment over Holder'sagitationof his fellow employees and his grievancefiling, it isviolative ofthe Act.United Engineering Co ,163 NLRB 81,Maryland Specialty Wire,163 NLRB 916, and cases cited therein 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDto continueto doas they pleased insofar as employ-ment of casuals was concerned,they decided theyhad had enough of him. As so simply stated byHansen, the dispatcher,when questioned by Boothon Holder's behalf asto Respondent's reason forterminatingHolder, "he put in a grievance, whatdoes he expect."At the time they decidedto cease employingHolder, apparentlyitdid not occur to them thattheir decision to terminatehim could bechallengedother thanunder the contract;since they knew thatan earlier grievance dispute had established theprinciplethat any employer covered bythe con-tract had complete freedom of choice over whetheror not to employ anycasual after the completion ofhis previous run (each casual was terminated uponcompletionof each run,in accordance with indus-try andRespondent practice)and could refrainfrom furtheremployment of a casualfor noreason,or anyreason,and did nothaveto account forsame,they found ita simple matter to merelyrefuseto dispatchhim on any runs following theirdeterminationnot totoleratehispresence anylonger.Thus theiralleged reason for ceasing hisemploy appearshastily constructed and probablymanufacturedafter theybecame aware of the im-plications arisingfrom thefilingof theunfair laborpracticecharge.For example, they did not eveninvestigate thelegitimacy of Holder's entry ofthe reasons for hisdowntimeon theJanuary 17-20 run,either throughquestioningHolderor making an independent in-vestigation; the dispatcher madeno mention of anyalleged downtimeas the reason for ceasing to em-ploy Holderon either occasionwhenBooth soughtto learn why Holder wasnot being employed;RespondentinDecember 1966 utilizedHolder'sservices morefrequentlythanany othercasual, in-cluding the alleged three "best"casuals; casuals'Withadmittedlyworserecordswith regard todowntime continuedto be employed after Holder'semploymentwas terminated;at no timedid eitherthe manager or dispatcher indicate to Holder thatthey weredispleasedover theamount of downtimeHolder showed onhis trip tickets.In the case ofAcme Products,164 NLRB 443, it was held that,where therewas no investigationof thealleged em-ployeederelictionfor whicha union adherent wasdischarged,no reason was givenfor hisdischarge,and no discipline was levied against others forsimilarbehavior,thereasonsgivenforthedischarge were pretextualand the discharge was forunionactivityin violationof the Act.A similarresult obtained in theGuilfordMillscase, 164NLRB 613,where no prior warning was given, andin the caseofPhillips-Van Heusen Corp.,165 NLRB1,where theprior workrecord ofthe employeeswas good.Similar findings were predicated on thefact thedischargeso closely coincided with thetime of the commissionof the protectedacts, ashere, inRadio StationKPOL,166 NLRB 359, andon the fact no investigation was undertaken andtherewas a disparity of treatment between thedischargee and others similarly situated,inTrailmo-bile Division,PullmanInc.,160NLRB 1348.Based upon the foregoing,it is the Trial Ex-aminer'sultimate finding that Respondent by itsmanager,Vinson,and dispatcher,Hansen,decidedto and did terminate Holder because he engaged intheprotected,concerted activitiesof seekingseniority dispatch of Respondent'scasual drivers,expansion of Respondent'sextra board and ap-pointment of several of Respondent's casual driversto it, and filing and actively prosecuting a grievanceseeking an order forcing Respondent to expand theextra board and appoint Holder and another casualdriver to it,and not because of any allegedly exces-sivedowntime either on Holder'sJanuary 17-20trip or during December 1966. It is the further find-ing of the Trial Examinerthat by sodoing theRespondent violated Section 8(a)(3) and(1) of theAct.With regard to Respondent'sSpielbergdefense, itis abundantly clear thatthe Committeeneither con-sidered nor passed upon the issueof whether theRespondent had cause for terminatingHolder. Theearlier grievance, whereinHoldersought expansionof theextra board and his and another casual's ap-pointment to it,was decided adversely to Holder onthe ground the Respondent had complete and un-fetteredfreedom todecide when and whom to ap-point to the extra board;the secondgrievance, overHolder'stermination,was decided adversely toHolder on the ground itinvolved thesame issue asthe earlier grievance,i.e.,aneffort bythe samecasual to secure regular employee status and, sinceboth in theearlier grievance and aprior precedentcase it hadbeen decided that the employer was notunder any obligation under the contractto employa casual after terminationof his employment fol-lowing his last trip,the dispositionof the latergrievance would be governedby thedisposition ofthe earlierone. The Committeeat notime reviewedand decided whether ornot thereasons advancedbeforethe Trial Examinerby the Respondent forterminating Holder's employmentconstituted goodcause for Holder's discharge.Itwastestified thatVinson mentioned Holder'shaving taken an al-legedlyexcessive amountof downtime on hisJanuary17-20 run and in December 1966 asreasons for the discharge in conversations withDyer and with the employer-membersof the Com-mittee;however,the issuesof whethersuch asser-tions were true and whether, if so, theyconstitutedcause for the dischargewereneither litigated nordecided in the proceedingbeforethe Committee.Thus an essential element was lacking in theproceeding before theCommittee which wouldhave to be met before this Trial Examiner could in MILNE TRUCK LINESany way defer to the Committee's disposition of thesecond grievance.18CONCLUSIONS OF LAW1.The Respondent is an employer engaged incommerce and in an industry affecting commerceand the Union is a labor organization within themeaning of Section2(2), (5), (6), and (7) of theAct.2.By terminating the employment of Alvin LeeHolder after completion of his January 17-20,1967, run for having engaged in the protected, con-certed activities set out heretofore, Respondent vio-lated Section 8(a)(3) and (1) of the Act.3.The aforesaid unfair labor practice occurringin connection with Respondent's operations in in-terstatecommerce will tend to lead to labordisputes burdening and obstructing commerce orthe free flow thereofunlessremedied in accordancewith the provisions of the Act.THE REMEDYHaving found that the Respondent engaged inunfair labor practices, it will be recommended thatit cease and desist therefrom and take certain affir-mative action designed to effectuate the policies ofthe Act.Ithas been found that Respondent violated theAct byterminatingHolder'semployment as acasual driver after he completed a run for theRespondent on January 20, 1967. Accordingly, itwill be recommended that the Respondent restoreHolder upon its list of available casual drivers andutilize his services in the same manner, to the samedegree, and upon the same terms that they wereutilizedpriortothediscriminatorycessationthereof. It will be further recommended that Holdershall be made whole for any loss of earnings he mayhave suffered by reason of the discriminatory ter-mination of his services by payment to him of a sumof money equal to that which he would have earnedhad he continued to be employed by Respondentduring the period dating from the date of his ter-mination to the date of his restoration to Respon-dent's employ, such loss to be determined by calcu-lating his total average earnings in representativeperiods prior to his termination and subtractingtherefrom his average earnings during comparableperiods subsequent to his termination and up to thedatehe is restored to Respondent's service,together with interest on such sum computed in ac-cordance with the formula prescribed by the BoardinIsis Plumbing & Heating Co.,138 NLRB 716.'sThe Examiner believes this sufficient basis for disregarding the com-mittee disposition of the second grievance-the issues before the Commit-tee when it disposed of the grievance simply were not the same as those theExaminer herein decides.However,if this were not enough,the Examinerwould have serious reservations over deferring to the decision of a commit-tee composed of an equal number of union and management designeeswherein the management designees counseled with and dictated theRespondent's position,the grievance was summarily denied upon presenta-tion thereof,and the contract grievance procedure does not provide forreview by an impartial or neutral person233RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law, and pursuant to Section 10(c)of the Act, the Trial Examiner recommends thatMilne Truck Lines, Los Angeles, California, its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from discouraging its em-ployees in the exercise of their right under the Actto engage in protected, concerted activities bydischarging, otherwise disciplining, laying off, orrefusing to reinstate them for engaging in such ac-tivitiesor in any other manner discriminatingagainst them with regard to their hire or tenure ofemployment or condition of employment: and2.Take the affirmative action effectuating thepolicies of the Act of offering Alvin Lee Holderemployment as a casual driver with the samefrequency, upon the same terms, and in the samemanner as he was employed prior to January 20,1967, and make him whole in the manner set forthin the section of this Decision entitled "TheRemedy."IT IS FURTHER RECOMMENDED that Alvin LeeHolder if presently serving in the Armed Services ofthe United States shall be notified by Respondentof his right to reemployment upon application inaccordance with the provisions of the Selective Ser-vice Act and the Universal Military Training andService Act, as amended, after discharged from theArmed Services; that Respondent preserve and,upon request, make available to the Board or itsagents for examination and copying all recordsnecessary for the determination of the pay losses tobe reimbursed under these recommendations; thatRespondent post in conspicuous places at its placeof business in Los Angeles, California, and all otherbusiness locations and exchanges where notices toemployees are customarily posted copies of thenotice attached hereto as "Appendix."19 [Board'sAppendix substituted for Trial Examiner's Appen-dix. ] Copies of such notice shall be furnished to theRespondent by the Regional Director for Region 21and shall be signed by a representative of theRespondent and posted immediately upon theRespondent's receipt of such notice and maintainedforatleast60 consecutive days thereafter.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by other material; that the RegionalDirector for Region 21 shall be notified by theRespondent, in writing, within 20 days from thereceipt of this Recommended Order, what steps theRespondent has taken to comply herewith.20IS If these recommendations are adoptedby theBoard, the words "aDecision and Order" shall be substituted for the words"the RecommendedOrder of a Trial Examiner"in the notice If the Board's Order is enforcedby a decreee of a United States Court of Appeals, the words "a Decree ofthe United States Court of Appeals Enforcing an Order" shall be sub-stituted for the words"a Decisionand Order "10 If these recommendations are adoptedby theBoard, this provisionshall be modified by the substitution of " 10 days from the date of this Or-der" for "20 days from receipt of this Recommended Order "